 Case 1:20-cr-00047-KD-B Document 60 Filed 09/30/20 Page 1 of 1                   PageID #: 171



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
vs.                                            ) CRIMINAL ACTION: 1:20-00047-KD-B
                                               )
MICHAEL DJUAN PLEASANT,                        )
    Defendant.                                 )

                              ACCEPTANCE OF GUILTY PLEA
                              AND ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge (Doc. 46)

and without any objection having been filed by the parties, the Defendant’s plea of guilty to COUNT

ONE of the Indictment is now accepted, and the Defendant is adjudged guilty of such offense.

       The sentencing hearing is scheduled for October 9, 2020 at 9:00 a.m., under separate order.

       DONE and ORDERED this the 30th day of September 2020.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
